DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed 8 December 2021 has been entered and considered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claimed invention is recited in claim 11 and the claims dependent therefrom, newly submitted claim 21 requires access provided to the database based on a particular test result for a cross-section of users, which is not required of the originally claimed invention of claim 11 and claim 22.  Claim 22 requires assigning a test rating to each of the test results that are stored in the database and form a basis for database access, which is not required of the inventions of claims 11 and 21.  Claim 11 requires a server receiving testing device information, which is not required of the systems of claim 21 and claim 22. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “a database” in line 2 of the claim.  It is unclear whether “a databased” recited in claim 14 is the same databased recited in claim 11 or whether an additional database that stores the control dataset is present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Nesser et al. (US 2010/0254581) further in view of Ismagilov et al. (US 2015/0247190).
Park et al. teach a system comprising:
a testing device having a plurality of immunoassay test strips (30a, 30b, 30c, Fig. 14), each test strip including:
	a sample pad capable of receiving a biologic sample (sample introduction part, 10a-10c; Fig. 14; sample introduction part is a sample loading pad, par. 166-167 and Fig. 9); 
a database used for correlation of test results (par. 316) and a controller that stores information relating to the testing device (control general operation of the analysis apparatus, par. 230); and
a server remote from the testing device and disposed on a network (par. 290) and associated with the database (par. 230 and 235) configured to:
	receive the captured image of the testing device capture from a mobile device (par. 295); and

Park et al. fail to specifically teach a plurality of testing devices, a server that receives images from a plurality of mobile devices, assigns a correlative value based on each of the plurality of test results, assigns a unique identification to the biologic sample, stores the unique identification in a database with the test results, performs a comparison of a correlative value with other correlative values stored in the database, provides, based on the comparison, a results indicator to the mobile device, and provides access to the database to healthcare organizations.
Nesser et al. teach a system comprising:
a plurality of testing devices configured to collect at least one biologic sample (par. 137; Fig. 21 illustrates input from a plurality of testing devices), the testing device including an immunoassay test strip (par. 113) with a sample pad (par. 96; 302, Fig. 3);
a database for storing information relating to the plurality of testing devices (par. 112, 137, 138; database stores information related to the plurality of testing devices 
a server remote from the testing device and disposed on a network and associated with the database (par. 137 and 60), the server configured to:
	receive testing device information (test device information is stored in the database and therefore transferred to the server to be stored in the database, par. 139) and a plurality of captured images of the plurality of testing devices from a plurality of mobile devices (plurality of testing devices illustrated in Fig. 21 each requires a mobile device and therefore the server receives a plurality of images from a plurality of mobile devices as illustrated in Fig. 21 and 22, par. 123 and 138);
	determine a plurality of test results from each of the plurality of captured images (analyzed image on server indicates a test result, par. 20 and 112);
	assign a correlative value based on each of the plurality of test results, wherein each test performed on the biologic sample is assigned a different correlative value (image processing algorithm includes correlative values that are assigned to the analyzed image including” particle count, histogram, line profile, binary conversion, color matching profile, par. 112);
	storing the test results and correlative values in the database (data and results from the analysis are organized and stored in the database, par. 112);
	performing a comparison of a first correlative value with a plurality of other correlative values of the plurality of test results stored in the database (comparison of input data with results data in the database, par. 138-139);

providing access to the database to business computers for analysis of the test results (par. 137), in order to provide adaptation of a hand-held consumer device into a diagnostic tool (par. 6).
It is noted that the plurality of mobile devices are not claimed as part of the system, the server must only be capable of receiving images from a plurality of mobile devices. Since the server of Nesser receives a plurality of images, it is considered capable of receiving the images from a plurality of mobile devices.
Although Nesser et al. do not specifically teach the business computers being a healthcare organization, such a limitation is drawn to a capability of the server.  Access to a healthcare organization does not provide any specific structure to the server.  Healthcare organizations are considered businesses.  The server of Nesser provides business computers access to the database and is therefore considered capable of providing access to healthcare organizations.
Ismagilov et al. teach a system comprising:
a testing device (container, par. 88);
a server (par. 215) connected to a database (par. 216) and configured to receive images from a mobile device (par. 42), assign a unique identification to test results that identifies a sample (par. 217) and store the unique identifier with test results in the database (par. 217), in order to provide test results that are easily searchable, retrievable and allow for comparison with historical data from the database (par. 217).

It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of Park et al., to receive testing device information and images from a plurality of mobile devices, determine a plurality of test results from each of the images, assign a correlative value based on each of the test results, store the test results and correlative value in the database, perform a comparison of a first correlative value with other correlative values stored in the database and provide, based on the comparison, a results indicator to a mobile device, and provide access to the database to business computers as taught by Nesser et al., in order to provide analysis that is instant or nearly instant (Nesser, par. 138) and to provide a central database of test results that can be searched and provides additional comparison for results (Nesser, par. 141).
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further configure the server of Park et al. in view of Nesser et al., assign a unique identification to the biologic sample associated with each of the plurality of test results, wherein the unique identification identifies the biologic sample, which necessarily includes a type of biologic sample, and the unique identification in the database with the test data as taught by Ismagilov et al., in order to provide test results that are easily searchable, retrievable (Ismagilov, par. 217).

With respect to claims 12 and 13, Park et al. teach a control line being the control (par. 127 and 138) and binding antibodies of the immune complex to antigens on a control line of the membrane strip (immune complex to antigens include antibodies, par. 115 and 127; second captor fixed in the control region, par. 137; second captor captures the labeled antibodies, par. 153; see 8a, Fig. 5).  
With respect to claim 14, Park et al. teach the control being a dataset from previously conducted tests stored in a database and accessed by the software application (par. 230 and 235).  
With respect to claim 17, Park et al. teach the quantitative result is a reaction rating (health state information, 4414, Fig. 44; par. 337).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Nesser et al. (US 2010/0254581) further in view of Ismagilov et al. (US 2015/0247190), as applied to claim 11, and Ehrenkranz (US 2013/0273528).
Park et al. in view of Nesser et al. further in view of Ismagilov et al. teach a test line including an antibody, but fail to teach the antibody capable of binding hCG.
Ehrenkranz teaches the test line comprising antibodies suitable for binding with 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the binding agents in the system of Park et al. in view of Nesser et al. further in view of Ismagilov et al., antibodies to hCG or infectious markers as taught by Ehrenkranz because Park et al. is generic with respect to the type of binding agent that can be incorporated into the test strip and analyte that can be detected with the test strip and one would be motivated to use the appropriate reagents for detection of the desired analyte.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Ehrenkranz are similarly drawn to detection of an analyte using a lateral flow test strip.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Nesser et al. (US 2010/0254581) further in view of Ismagilov et al. (US 2015/0247190), as applied to claim 11, and Reed et al. (US 2017/0059566).
Park et al. in view of Nesser et al. further in view of Ismagilov et al. teach a system that detects a target analyte (Park, par. 101), but fail to teach the test strip including a Zika virus antigen.
Reed et al. teach an immunoassay test strip comprising a Zika virus antigen (par. 102), in order to detect IgA and IgG.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the test strip in the system of 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Reed are similarly drawn to detection of an analyte using a lateral flow test strip.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Nesser et al. (US 2010/0254581) further in view of Ismagilov et al. (US 2015/0247190), as applied to claim 11, and further in view of Chandler (US 5,468,648), Reed et al. (US 2017/0059566) and Meaney-Delman et al. (Obstetrics & Gynecology, April 2016).
Park et al. in view of Nesser et al. further in view of Ismagilov et al. teach a system that detects a target analyte (Park, par. 101), but fail to teach the test strip including a Zika virus antigen and the test line of another one of the test strips including an antibody suitable for binding with hCG.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies for detection of pregnancy (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant 
Reed et al. teach a testing apparatus comprising a test strip having a sample well (sample pad, par. 81), a viewable surface (par. 20), a test region and a control region (par. 22) and a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 22 and 81) a test region containing antigens (par. 14, 16 and 23) that are Zika specific (par. 102), in order to provide an immunoassay for a pathogen (par. 82). 
Meaney-Delman et al. teach detection of Zika during pregnancy (Women who have traveled during pregnancy to an area with ongoing Zika virus transmission and those residing in such areas should be evaluated for Zika virus infection in accordance with CDC guidelines, pg. 646) because Zika is capable of infecting a fetus (pg. 644, right column, “Zika Virus Infection During Pregnancy and Effects on the Fetus”), in order to confirm Zika infection to provide treatment and appropriate testing for pregnant women (pg. 647, left column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al. in view of Nesser et al. further in view of Ismagilov et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the infection capable of infecting a fetus in the testing apparatus of Park et al. in view of Nesser et al. further in view of Ismagilov and Chandler, an antibody suitable for binding Zika specific antigens in the test region of the first test strip as taught by Reed et al., in order to confirm Zika infection in a pregnant woman to provide treatment and appropriate testing for pregnant women (pg. 647, left column) as taught by Meaney-Delman et al.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Chandler are similarly drawn to lateral flow test strips detecting a target analyte.  Park teaches a device having a plurality of test strips that each detect different biological substances.  Chandler teaches a device containing a test strip to detect pregnancy having hCG specific antibodies and a test strip containing antigens specific to an infection capable of infecting a fetus.  Chandler, Reed and Meaney-Delman are similarly drawn to detection of antigens that are specific to an infection capable of infecting a fetus in pregnant women.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 11-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-16 and 20 of copending Application No. 15/842,735 (‘735) in view of Park et al. (US 2016/0349185) further in view of Nesser et al. (US 2010/0254581). 
‘735 recites a system comprising:
a plurality of testing devices configured to collect a biologic sample including a plurality of immunoassay test strips each including a sample pad (claim 11);
a database for storing information relating to the plurality of devices (test results from the tests performed by the plurality of devices is considered information relating to the plurality of devices, claim 11);
a server remote from the testing devices (information from the mobile devices is transmitted to the server which indicates that the server is remote from the testing device, claim 11) that is associated with the database (server stores test results in a database associated with the server, claim 11) configured to:
receive testing information and a plurality of captured images from a plurality of mobile devices (server receives captured images from a plurality of mobile devices and server receives GPS location of the mobile device, which is testing device information, claim 11);
determine a plurality of test results from each of the plurality of captured images (server determines a plurality of test results from each of the images, claim 11);

assign a unique identification to the biologic sample associated with each of the plurality of test results wherein the unique identification identifies at least a type of biologic sample (claim 13);
store the unique identification in the database associated with the server (databased associated with the server, claim 11; store unique identification in the database, claim 14);
store in the database the test results and the correlative values in association with the unique identification of the sample from which the test results and correlative values were determined (claim 11 and 16);
provide a results indicator to a mobile device, wherein the results indicator includes a qualitative test result (claim 11); and
provide access to the database to healthcare organizations for analysis of the test results (claim 20).
‘735 fails to recite the server disposed on a network and the server performing a comparison of a first correlative value with a plurality of other correlative values stored in the database and providing a quantitative result for separately tested medical conditions different from the medical condition associated with a qualitative result that is a reaction rating.
Park et al. teach a health assessment response system comprising:

	a sample pad capable of receiving a biologic sample (sample introduction part, 10a-10c; Fig. 14; sample introduction part is a sample loading pad, par. 166-167 and Fig. 9); 
a mobile device including a camera (smartphone that can obtain optical information, par. 211 and 275), wherein the mobile device is configured to capture an image (par. 273 and 334); and
a server remote from the testing device and disposed on a network (par. 290) configured to:
	receive test results from a test performed using the testing device (par. 292), wherein the server has configured thereon a database (par. 230 and 235); 
provide a risk assessment indicator, wherein the risk indicator alerts a user to seek medical attention immediately (par. 253 and 337; Fig. 44); and
provide, based on a comparison, a result indicator that includes one or more qualitative results for a medical condition and quantitative results for a medical condition that is a different condition from that associated with the qualitative results (first and second targets that diagnose different medical conditions are detected in the same sample, par. 178; qualitative and quantitative results are provided for the first and second targets that diagnose different medical conditions in the same sample, par. 182, therefore the qualitative results of the first target and first medical condition are for a different medical condition than the quantitative results of the second target), wherein the quantitative result is a reaction rating (health state information, 4414, Fig. 44, par. 
Nesser et al. teach a system comprising:
a plurality of testing devices configured to collect at least one biologic sample (par. 137; Fig. 21 illustrates input from a plurality of testing devices), the testing device including an immunoassay test strip (par. 113) with a sample pad (par. 96; 302, Fig. 3);
a database for storing information relating to the plurality of testing devices (par. 112, 137, 138; database stores information related to the plurality of testing devices such as location and survey information, which is considered information about the testing device by providing location and device user data, par. 139);
a server remote from the testing device and disposed on a network and associated with the database (par. 137 and 60), the server configured to:
	receive testing device information (test device information is stored in the database and therefore transferred to the server to be stored in the database, par. 139) and a plurality of captured images of the plurality of testing devices from a plurality of mobile devices (plurality of testing devices illustrated in Fig. 21 each requires a mobile device and therefore the server receives a plurality of images from a plurality of mobile devices as illustrated in Fig. 21 and 22, par. 123 and 138);
	determine a plurality of test results from each of the plurality of captured images (analyzed image on server indicates a test result, par. 20 and 112);
	assign a correlative value based on each of the plurality of test results, wherein each test performed on the biologic sample is assigned a different correlative value (image processing algorithm includes correlative values that are assigned to the 
	storing the test results and correlative values in the database (data and results from the analysis are organized and stored in the database, par. 112);
	performing a comparison of a first correlative value with a plurality of other correlative values of the plurality of test results stored in the database (comparison of input data with results data in the database, par. 138-139);
providing, based on the comparison, a results indicator to the mobile device (par. 131), wherein the results indicator includes: original image, qualitative and quantitative results (graphs, colorimetric representations and percentage levels, par. 131); and
providing access to the database to business computers for analysis of the test results (par. 137), in order to provide adaptation of a hand-held consumer device into a diagnostic tool (par. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of ‘735, to provide a results indicator that is based on a comparison including one a qualitative result and a quantitative result for a different medical condition from the tested medical condition associated with each of the qualitative result as taught by Park et al., in order to provide diagnosis of different medical conditions with a single sample and single test which reduces time and amount of materials used (par. 178).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of ‘735 in view of Park et al., to receive testing device information and images from a plurality of mobile 
With respect to claims 12-14 and 17, ‘735 recites each testing device comprising a control line (claim 11), but fail to teach the control line binding antigens or antibodies of an immune complex, the control line serving as a control and a control dataset.
With respect to claims 12 and 13, Park et al. teach a control line being the control (par. 127 and 138) and binding antibodies of the immune complex to antigens on a control line of the membrane strip (immune complex to antigens include antibodies, par. 115 and 127; second captor fixed in the control region, par. 137; second captor captures the labeled antibodies, par. 153; see 8a, Fig. 5).  
With respect to claim 14, Park et al. teach the control being a dataset from previously conducted tests stored in a database and accessed by the software application (par. 230 and 235).  
With respect to claim 17, Park et al. teach the quantitative result is a reaction rating (health state information, 4414, Fig. 44; par. 337).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of ‘735, a control line serving . 
This is a provisional nonstatutory double patenting rejection.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-16 and 20 of copending Application No. 15/842,735 (‘735) in view of Park et al. (US 2016/0349185) further in view of Nesser et al. (US 2010/0254581), as applied to claim 11, and Ehrenkranz (US 2013/0273528).
‘735 in view of Park et al. further in view of Nesser et al. teach a test line including an antibody, but fail to teach the antibody capable of binding hCG.
Ehrenkranz teaches the test line comprising antibodies suitable for binding with hCG or infectious markers (par. 2 and 40), in order to detect a desired target. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the binding agents in the system of ‘735 in view of Park et al. further in view of Nesser et al., antibodies to hCG or infectious markers as taught by Ehrenkranz because ‘735 in view of Park et al. is generic with respect to the type of binding agent that can be incorporated into the test strip and analyte that can be detected with the test strip and one would be motivated to use the appropriate reagents for detection of the desired analyte.
This is a provisional nonstatutory double patenting rejection.

19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-16 and 20 of copending Application No. 15/842,735 (‘735) in view of Park et al. (US 2016/0349185) further in view of Nesser et al. (US 2010/0254581), as applied to claim 11, and Reed et al. (US 2017/0059566).
‘735 in view of Park et al. further in view of Nesser et al. teach a test line including an antibody, but fail to teach the test strip including a Zika virus antigen.
Reed et al. teach an immunoassay test strip comprising a Zika virus antigen (par. 102), in order to detect IgA and IgG.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the test strip in the system of ‘735 in view of Park et al. further in view of Nesser et al., a Zika virus antigen as taught by Reed et al. because ‘735 in view of Park et al. is generic with respect to the type of antigen that can be incorporated into the test strip and one would be motivated to use the appropriate reagent for detection of the desired analyte. 
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-16 and 20 of copending Application No. 15/842,735 (‘735) in view of Park et al. (US 2016/0349185) further in view of Nesser et al. (US 2010/0254581), as applied to claim 11, and Chandler (US 5,468,648), Reed et al. (US 2017/0059566) and Meaney-Delman et al. (Obstetrics & Gynecology, April 2016)).

Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies for detection of pregnancy (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is irrelevant in the instant claims and either test strip may be the first or second), in order to detect both rubella and hCG in a single test (col. 25, lines 46-49).
Reed et al. teach a testing apparatus comprising a test strip having a sample well (sample pad, par. 81), a viewable surface (par. 20), a test region and a control region (par. 22) and a membrane connecting the sample well to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 22 and 81) a test region containing antigens (par. 14, 16 and 23) that are Zika specific (par. 102), in order to provide an immunoassay for a pathogen (par. 82). 
Meaney-Delman et al. teach detection of Zika during pregnancy (Women who have traveled during pregnancy to an area with ongoing Zika virus transmission and those residing in such areas should be evaluated for Zika virus infection in accordance with CDC guidelines, pg. 646) because Zika is capable of infecting a fetus (pg. 644, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of ‘735 in view of Park et al. further in view of Nesser et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte.  Furthermore, the detection of rubella and hCG as taught by Chandler provides in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the infection capable of infecting a fetus in the testing apparatus of ‘735 in view of Park et al. further in view of Nesser et al. and Chandler, an antibody suitable for binding Zika specific antigens in the test region of the first test strip as taught by Reed et al., in order to confirm Zika infection in a pregnant woman to provide treatment and appropriate testing for pregnant women (pg. 647, left column) as taught by Meaney-Delman et al.
This is a provisional nonstatutory double patenting rejection.

Claims 11-14 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of copending Application No. 15/804,983 (‘983) in view of Park et al. (US 2016/0349185) further in view of Nesser et al. (US 2010/0254581). 
‘983 recites a system comprising:
a testing device configured to collect a biologic sample including a plurality of immunoassay test strips, wherein at least one sample contacts a sample pad of the test strip (claim 2);
a server remote from the testing device (server receives imaging data from a mobile device application and therefore is remote from the testing device, claim 1) configured to:
receive testing information and a plurality of captured images from a plurality of mobile devices (images are receive from a plurality of sources, source is a mobile device application, which is considered to run on a mobile device and therefore a plurality of images are received from a plurality of mobile devices, testing device imaging data and information regarding a test performed are also received, claim 1);
determine a plurality of test results from each of the plurality of captured images (determine RGB values, which are considered test results, claim 1);
assign a correlative value based on each of the plurality of test results, wherein each test performed is assigned a different correlative value (normalized color value, claim 1);
assign a unique identification to the biologic sample associated with each of the plurality of test results, wherein the unique identification identifies at least a type of 
store the test results and the correlative values in association with the unique identification (store results and normalized color value in association with a unique sample identification, claim 1);
perform a comparison of a first correlative value (normalized color value) with a plurality of other correlative values of the plurality of test results stored (adjusted threshold risk level is determined from other test results, claim 1);
provide, based on the comparison, a results indicator (output determined risk level, claim 1) that is a qualitative result (claim 5) and a quantitative result (claim 6), and 
provide access to the test result to healthcare organizations (claim 1).
‘983 fails to recite the system comprising a plurality of testing devices, a database for storing information relating to the plurality of testing devices, the server associated with the database, the qualitative and quantitative results are for different tested medical conditions and the providing access is to the database.
Park et al. teach a health assessment response system comprising:
a testing device having a plurality of immunoassay test strips (30a, 30b, 30c, Fig. 14), each test strip including:
	a sample pad capable of receiving a biologic sample (sample introduction part, 10a-10c; Fig. 14; sample introduction part is a sample loading pad, par. 166-167 and Fig. 9); 

	receive test results from a test performed using the testing device (par. 292), wherein the server has configured thereon a database (par. 230 and 235); 
provide a risk assessment indicator, wherein the risk indicator alerts a user to seek medical attention immediately (par. 253 and 337; Fig. 44); and
provide, based on a comparison, a result indicator that includes one or more qualitative results for a medical condition and quantitative results for a medical condition that is a different condition from that associated with the qualitative results (first and second targets that diagnose different medical conditions are detected in the same sample, par. 178; qualitative and quantitative results are provided for the first and second targets that diagnose different medical conditions in the same sample, par. 182, therefore the qualitative results of the first target and first medical condition are for a different medical condition than the quantitative results of the second target), wherein the quantitative result is a reaction rating (health state information, 4414, Fig. 44, par. 337), in order to provide detection of different target analyte using a single sample (par. 178).
Nesser et al. teach a system comprising:
a plurality of testing devices configured to collect at least one biologic sample (par. 137; Fig. 21 illustrates input from a plurality of testing devices), the testing device including an immunoassay test strip (par. 113) with a sample pad (par. 96; 302, Fig. 3);
a database for storing information relating to the plurality of testing devices (par. 112, 137, 138; database stores information related to the plurality of testing devices 
a server remote from the testing device and disposed on a network and associated with the database (par. 137 and 60), the server configured to:
	receive testing device information (test device information is stored in the database and therefore transferred to the server to be stored in the database, par. 139) and a plurality of captured images of the plurality of testing devices from a plurality of mobile devices (plurality of testing devices illustrated in Fig. 21 each requires a mobile device and therefore the server receives a plurality of images from a plurality of mobile devices as illustrated in Fig. 21 and 22, par. 123 and 138);
	determine a plurality of test results from each of the plurality of captured images (analyzed image on server indicates a test result, par. 20 and 112);
	assign a correlative value based on each of the plurality of test results, wherein each test performed on the biologic sample is assigned a different correlative value (image processing algorithm includes correlative values that are assigned to the analyzed image including” particle count, histogram, line profile, binary conversion, color matching profile, par. 112);
	storing the test results and correlative values in the database (data and results from the analysis are organized and stored in the database, par. 112);
	performing a comparison of a first correlative value with a plurality of other correlative values of the plurality of test results stored in the database (comparison of input data with results data in the database, par. 138-139);

providing access to the database to business computers for analysis of the test results (par. 137), in order to provide adaptation of a hand-held consumer device into a diagnostic tool (par. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of ‘983, to provide a results indicator that is based on a comparison including one a qualitative result and a quantitative result for a different medical condition from the tested medical condition associated with each of the qualitative result as taught by Park et al., in order to provide diagnosis of different medical conditions with a single sample and single test which reduces time and amount of materials used (par. 178).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the server of ‘983 in view of Park et al., a plurality of testing devices, a database for storing results and correlative values, and providing access to the database as taught by Nesser et al., in order to provide a plurality of devices for detection from multiple sources and to provide a central database of test results that can be easily searched (Nesser, par. 141).
With respect to claim 12, ‘983 recites the device further configured to bind antigens or antibodies of an immune complex to antigens or antibodies included on a control line of a membrane strip of the testing device (claim 3).

With respect to claim 13, Park et al. teach a control line being the control (par. 127 and 138) and binding antibodies of the immune complex to antigens on a control line of the membrane strip (immune complex to antigens include antibodies, par. 115 and 127; second captor fixed in the control region, par. 137; second captor captures the labeled antibodies, par. 153; see 8a, Fig. 5).  
With respect to claim 14, Park et al. teach the control being a dataset from previously conducted tests stored in a database and accessed by the software application (par. 230 and 235).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of ‘983, a control line serving as a control and configured to bind antigens or antibodies and control dataset as taught by Park et al. because ‘983 is generic with respect to the control line that can be incorporated into the system and one would be motivated to use the appropriate control line for proper function of the control line. 
The limitations of claims 17-20 are recited in claims 7-10 of ‘983, respectively.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments filed 8 December 2021, with respect to the rejection(s) of the pending claim(s) under 35 USC 103 and obviousness type double patenting that are 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bremnes et al. (US 2011/0019883) teach a system comprising a plurality of test devices that collect a sample and contain an immunoassay strip (set of cassettes), a mobile phone for capturing a test device image wherein the image is sent to a server before processing, a database for storing information related to test devices and a server remote from the testing device and disposed on a network and associated with a database that is configured to receive testing device information and images from mobile devices, determine a plurality of test results from each of the images and provide a results indicator to the mobile device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MELANIE BROWN/           Primary Examiner, Art Unit 1641